                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


In Re:                                                Case No. 20-48812-TJT

QIANA LASHAWN KNIGHT,                                 Chapter 13

                 Debtor.                              Honorable Thomas J. Tucker
                                              /
            NOTICE OF CITY OF DETROIT UNFILED TAX RETURNS

   Debtor failed to file a tax return for City of Detroit taxes for tax period(s)

2016, 2017 & 2018 as required by 11 USC 1308 and/or Detroit City Code of

Ordinances Sec. 18-10. Pursuant to MCL 141.509 Michigan Department of

Treasury has been granted the authority to process the City of Detroit income

tax returns commencing with the 2015 tax year. Failure to file tax returns may

result in the Michigan Department of Treasury either objecting to the Debtor's

Plan or filing a Motion to either Convert or Dismiss the case.

Debtor is required to submit the following documents with the return(s):

         · Schedules and/or credit forms with supporting documents
         · All W-2s
         · Federal Returns

Failure to submit the required documentation could result in a denial
of a refund or increase taxes owed.




                                               1
  20-48812-tjt    Doc 18   Filed 09/14/20   Entered 09/14/20 14:37:10     Page 1 of 2
I. SIGNED TAX RETURNS SHOULD BE SUBMITTED TO:
                          Michigan Department of Attorney General
                                    Collections Division
                                 Cadillac Place, Ste 10-200
                                    3030 W. Grand Blvd
                                     Detroit, MI 48202
                                  Attn: Susan B. Moody
                                             OR
                            Via email: MoodyS1@michigan.gov

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE YOUR
RETURNS:
                    W-2 or 1099--Contact your EMPLOYER(S)
             IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                                  800-829-1040
                            IRS WEBSITE: www.irs.gov

                                                  Respectfully submitted,

                                                  DANA NESSEL
                                                  Attorney General

                                                  /s/ Susan B. Moody
                                                  Susan B. Moody (P40260)
                                                  Assistant Attorney General
                                                  Cadillac Place, Ste. 10-200
                                                  3030 W. Grand Blvd.
                                                  Detroit, MI 48202
                                                  Telephone: (313) 456-0140
                                                  E-mail: MoodyS1@michigan.gov
Dated: September 14, 2020




                                              2
  20-48812-tjt   Doc 18    Filed 09/14/20   Entered 09/14/20 14:37:10       Page 2 of 2
